DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 10/14/21 are acknowledged.  Claims 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-57 are pending and subject to prosecution.  Claims 1, 25, 36 and 39 are cancelled with the amendment of 10/14/21.  Claims 2, 4, 8, 10-12, 32-35, 38, 40, 45, 54, 56-57 are amended.

WITHDRAWN OBJECTIONS/REJECTIONS
All previous objections/rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Any argument with regard to a WITHDRAWN objection or rejection is moot.  Any argument pertinent to a new rejection can be found below.

PRIORITY
The instant Application is a CIP of PCT/US2014/041808, filed 6/11/2014, which is a CIP of PCT/US2013/074667, filed 12/12/2013; which claims priority to 61/979,583, filed 4/15/14; to 61/847,537, filed 7/17/13; to 61/871,301, filed 8/28/13; to 61/862,355, filed 8/5/13; to 61/915,203 filed 12/12/13, and 61/836,123, filed 6/17/13.  Thus, the earliest possible priority of the instant Application is 6/17/13.

CLAIMS
Independent claim 57 is directed to methods of modifying multicellular organisms using a CRISPR-cas9 system, wherein the methodology results in producing a phenotypic change in the multicellular organism wherein the cas9 is from Staphylococcus aureus.  Claim 57 has been amended to require wherein the CRISPR-Cas system guide forms a CRISPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the CRISPR-Cas9 complex to a DNA target sequence.  Thus, the claim requires the claimed CRISPR-CAS system guide forms a CRISPR-cas9 complex with the claimed S. aureus cas9.  Claim 57 previously recited the guide is “capable of” sequence –specific binding of a CRISPR-Cas complex, not necessarily the claimed Cas9:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale










Independent claim 1 has been cancelled with the amendment of 10/14/20.  All pending claims which were dependent upon claim 1 have been amended to be dependent upon (directly/indirectly) claim 57.



NEW OBJECTIONS/REJECTIONS OF RECORD
Claim Objections
Claim 40 is objected to because of the following informalities: Claim 40, as amended includes a typographical error, “wherein the Cas9 comprising at least one nuclear localization signal” in line 2.  The claims should recite, “wherein the Cas9 comprises at least one nuclear localization signal” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 57, 2-7, 10-12, 32-35, 37-38, 40-45 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0068797 to “Doudna” of record, further in view of Kinnevey et al.  Emergence of Sequence Type 779 Methicillin-Resistant Staphylococcus aureus Harboring a Novel Pseudo Staphylococcal Cassette Chromosome mec (SCCmec)-SCC-SCCCRISPR Composite 
With regard to claim 57, Doudna discloses methods of providing a DNA-targeting RNA and a DNA modifying polypeptide enzyme in vivo to a subject (paragraph [0309]).  Doudna discloses the method modified genomic target sequences in post-mitotic cells (paragraph [0273]).  Doudna discloses the DNA-targeting RNA is a CRISPR-cas guide polynucleotide sequence, and the DNA modifying polypeptide enzyme is a CRISPR enzyme which together form a non-naturally occurring or engineered composition (paragraphs [0014], [0018], [ 0117], [0131], [0135]-[0137]), wherein the CRISPR-cas guide sequence directs the CRISPR-cas complex to the target sequence via sequence –specific hybridization, wherein the Cas9 enzyme edits the target DNA sequence (see, FIGs 1-3), including in a chromosome in vivo (paragraph [0021]).  Thus, Doudna discloses the CRISPR-cas system functions wherein the CRISPR-Cas guide forms a CRISPR-cas9 complex with the cas9 and directs sequence specific binding of the CRISPR-cas9 complex to a DNA target sequence.

    PNG
    media_image2.png
    402
    541
    media_image2.png
    Greyscale
FIG 1B is reproduced below:







Doudna discloses the CRISPR is a cas9 enzyme (paragraphs [0448]-[0455]), including those from different species, including different staphylococcus strains (paragraph [0256]-[0257], FIG 32A). Doudna discloses the cas9 can be encoded by any amino acid encoded by SEQ ID NOs: 1-256 (paragraphs [0009], [0014], [0192]). “SEQ ID NOs: 1-256 and 795-1346 provide a non-limiting and non-exhaustive list of naturally occurring Cas9/Csn1 endonucleases that can be used as site-directed modifying polypeptides” (paragraph [0229]).  SEQ ID NO: 244 encodes the cas9 protein of S. aureus, and is provided in Doudna priority document 61/765,576, filed 2/15/2013).
Doudna discloses the subject is a multicellular eukaryotic organism (paragraphs [0118], [0309]-[0310]).  At paragraph [0309] Doudna discloses “In other aspects of the invention, the DNA targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotide are employed to modify cellular DNA in vivo, again for the purposes such as gene therapy, e.g. to treat a disease or as an antiviral, antipathogenic, or anticancer therapeutic, for the production of genetically modified organisms in agriculture, or for biological research.  In these in vivo embodiments, a DNA-targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotide are administered directly to the individual.”
Doudna discloses, “the terms “treatment”, or “treating” and the like are used herein to generally mean obtaining a desired pharmacologic and/or physiologic affect”.  The effect may be prophylactic in terms of completely or partially preventing a disease or a symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a disease and/or adverse effect attributable to the disease….The therapeutic agent may be administered before, during or after the onset of disease or injury.  The treatment of ongoing disease, where the treatment stabilizes or reduces the undesirable clinical symptoms of the patient, is of particular interest.” Paragraph [0152].
Doudna discloses, “the terms “individual,” “subject,” “host,” and “patient,” are used interchangeably herein and refer to any mammalian subject for whom diagnosis, treatment or therapy is desired, particularly humans.” Paragraph [0153]).
Doudna discloses the CRISPR-cas9 system can be administered in various ways, including, oral, buccal, rectal, parenteral, intraperitoneal, intradermal, transdermal, intratracheal, intraocular, systemic, regional, or implant (paragraph [0310]).  Doudna discloses the methods results in knock-in, knock-outs and transgene insertions that result in phenotypic changes (paragraphs [0258]-[0260]).
Doudna suggests the effect of administration of the CRISPR-cas9 and system is to therapeutically effect a patient in vivo, although Doudna clearly contemplates this effect (see above). 
Doudna discloses the CRISPR-cas system therein comprises 1) a cas9 enzyme and 2) RNA guide molecule(s)s that a) bind to a specific location in a target DNA (crRNA) and b) bind to the cas9 enzyme (tracrRNA), thus facilitating site-specific cleavage in a target DNA location (paragraphs [0130]-[0132], [0135]-[0137], [0605]).  Doudna discloses the cas9 enzyme can be derived from any naturally occurring species, including different staphylococcus strains, including S. aureus (paragraphs [0229], [0237], [0256]-[0257], [0448]-[0455], FIG 32A, SEQ ID NO:244).
Doudna discloses the crRNA and tracrRNA can be provided as separate guide RNA molecules that overlap each other to form the CRISPR-cas complex (FIG 1A) or as a single guide RNA molecule to form the CRISPR-cas complex (FIG 1B, paragraphs [0130]-[0132], [0135]-[0137]).  Doudna discloses tracrRNA and crRNA sequences are naturally encoded within the Cas locus (paragraphs [0605]-[0607], [0612]).  Doudna discloses that closely related (highly homologous) cas9 orthologues may utilize heterologous tracrRNA/crRNA sequences from different species for cleaving DNA (paragraph [0628], FIG 24 a-c).  However, Doudna also discloses distantly orthologous cas9 enzymes cannot utilize non-homologous crRNA or tracrRNA molecules substituted from different species, and thus Cas9 function 
Doudna discloses methods of identifying putative tracrRNA (anti-repeat) sequences from bacterial genomes by screening for anti-repeats (sequence base-pairing with CRISPR repeat) from within the Cas loci, (ii) selecting anti-repeats located in the intergenic regions, (iii) validating CRISPR anti-repeat:repeat base-pairing, (iv) predicting promoters and Rho—independent transcription terminators associated to the identified tracrRNA, and testing the putative tracrRNA sequences for function (see, Example 3, paragraphs [0699]-[0725]).  Doudna discloses naturally occurring anti-repeats (tracrRNA) can be found in intergenic regions, both upstream and downstream of the CRISPR-cas loci. Doudna discloses the tracrRNA orthologues are identified from publically available databases or CRISPERfinder software (paragraph [0713]). “The putative anti-repeats were found in four typical localizations: upstream of the cas9 gene, in the region between cas9 and cas1, and upstream or downstream of the repeat-spacer array” (paragraph [0716]).  
Thus, Doudna discloses cas9 DNA targeting and cleavage is dependent upon cas9 complexing to its cognate tracrRNA and crRNA, and provides methodologies for identifying and testing tracrRNA and crRNA sequences from bacterial cas9 loci.
However, with regard to claim 57, Doudna does not 1) disclose a specific guide sequence which complexes with the Cas9, when the cas9 is a Staphylococcus aureus Cas9 (SaCas9) or 2) reduce to practice the claimed methodology on a post-mitotic cell, and therefore does not demonstrate, “wherein expression of a gene product associated with the DNA target sequence is altered by the CRISPR-Cas9 complex in the post-mitotic cell, thereby producing a phenotypic change in the multicellular organism” as required by instant claim 57.
Kinnevey discloses different Staphyloccocus aureus strains, including M06/0171, comprise a CRISPR/cas9 genomic region (abstract; page 525, first column; page 528, FIG 1, Table 2). The genomic 
Kinnevey discloses the cas locus is located approximately from nucleotides 45349 (starting with cas9) through 51601, with the termination of the CRISPR region (Supplemental Table 2). Kinnevey discloses the species-specific variable interspersed repeat nucleotide sequence region (CRISPR) (crRNA) was identified from the cas9 locus using commercially available CRISPRfinder software (page 527, first column; page 528; FIG 1; Supplemental Table 2, indicating nucleotides 50774-51601).
Genbank Accession number HE980450 discloses the genomic nucleotide sequences referenced in Kinnevey.  Cas9 is encoded from nucleotides 45349-48510, and provides the amino acid sequence thereof (page 10 of 22 of the pdf filed 8/04/17). The CRISPR repeat (crRNA) “tandem” repeat region is encoded from nucleotides 50657-51601 (page 19 of 22 of the pdf filed 8/04/17).  Cas9 of HE980450 is 100% identical to SEQ ID NO:244 of Doudna.
With regard to the claimed requirement wherein the guide sequence form a CRISPR-cas complex with a cas9 protein, wherein the cas9 is a staphylococcus aureus Cas9, it would have been obvious to select the known cas9 protein from S. aureus, and identify its naturally encoded cognate tracrRNA in light of the teachings of Doudna in view of Kinnevey and Genbank Accession number HE980450.  In the instant case, Doudna expressly suggests using other cas9 proteins, including S. aureus (paragraph [0256]-[0257], FIG 32A, SEQ ID NO: 244). Doudna identifies methods of identifying cas9 orthologues and their cognate tracrRNA sequences, from cas loci using commercially available tools, and testing putative tracrRNA/cas9 complex formation and function (example 3).  Doudna discloses identifying the repeat (crRNA) sequences, using those sequences to identify putative anti-repeat sequences from upstream and downstream of the cas locus, and then testing function (Example 3).  Kinnevey and Genbank Accession number HE980450 disclose the S. aureus genomic cas locus, including intergenic upstream and downstream sequences, and crRNA sequences.  See MPEP2143 I(A) Combining 
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention using S. aureus cas9 and a tracrRNA isolated from S. aureus because while Doudna disclose highly homologous cas9 orthologues can utilize tracrRNA from heterologous species to cleave DNA, cas9 and tracrRNA can be species-specific.
It would have been further obvious to reduce to practice the claimed invention, based on the teachings of Doudna in light of the prior art.  A skilled artisan, reading the disclosure of Doudna, with regard to the claimed invention, was instructed how to make the crispr-cas9 complex, how to contact the complex to a cell, and that the point was to expect that the CRISPR-cas9 complex would result in cleavage and change at the target site, and that it would result in a phenotypic treatment result.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as Doudna discloses all aspects of the pending claims, other than specific tracrRNA sequences capable of forming a complex with an S aureus cas9.  However, Doudna discloses how to identify such sequences from a cas loci, and Kinnevey and Genbank Accession number HE980450 discloses the sequences which encode the tracrRNA.
With regard to claim 2
With regard to claims 3-7, Doudna disclose the CRISPR-cas guide polynucleotide and the polynucleotide encoding the CRISPR enzyme, such as Cas9, are encoded on one or more vectors, and provided as liposomes or viral particles, including AAV or lentiviral vectors and induced in vivo, by using inducible or tissue specific promoters ([0276]-[0278], [0282]-[0285], [0302],[0310], [0470]).  Doudna discloses the nucleotides therein are encoded as mRNA (paragraph [0101]).
With regard to claim 10, Doudna discloses the polynucleotides encoding the guide polynucleotide and/or the CRISPR enzyme, such as Cas9, are delivered as a single dose (see paragraphs [0312] and [0295]). 
With regard to claims 11 and 12, Doudna discloses the subject is a multicellular eukaryotic organism, including a mammal (Paragraphs [0284], [0309]-[0310], [0365], [0367]).
With regard to claim 32, Doudna discloses the guide polynucleotide sequence is a chimeric RNA (chiRNA) (FIG 1B, FIGs 14A-C, paragraphs [0046], [0179]).
With regard to claim 33, Doudna discloses the composition comprises a multiplexed Cas9 system comprising multiple chimeras or multiple guide polynucleotide sequences (paragraphs [0271], [0444], [0698]).
With regard to claim 34, Doudna discloses the cas9 enzymes cleave both strands of the target sequence (paragraph [0258]).
With regard to claims 35, 37-38, Doudna discloses the CRISPR cas9 enzymes comprises one or more mutations, including those such as D10A or H840A, which result in the enzyme only cleaving one strand at a target site (i.e. a nickase) (paragraph [0262]), or a mutation in the RuvC1 domain (paragraph [0451]).  
With regard to claim 40
With regard to claims 45 and 54, Doudna discloses the CRISPR system can be directed to be expressed in a neural cell, using a neuron-specific promoter (paragraph [0479]) which would direct expression to a target sequence in a genomic locus of interest in a neural cell.
With regard to claim 55, Doudna discloses the composition comprises a multiplexed Cas9 system comprising multiple chimeras or multiple guide polynucleotide sequences (paragraphs [0271], [0444], [0698]).
With regard to claim 56, Doudna discloses the use of brain-specific promoters (paragraph [0107]), that agents are formulated to cross the blood-brain barrier ([0311]) or that they are administered intraocularly (paragraph [0310]).  Therefore, it would have been reasonable that there would be a phenotypic change in the target tissue of brain or eye when administered therapeutically, as taught by Doudna.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0068797 to “Doudna” of record, further in view of Kinnevey et al.  Emergence of Sequence Type 779 Methicillin-Resistant Staphylococcus aureus Harboring a Novel Pseudo Staphylococcal Cassette Chromosome mec (SCCmec)-SCC-SCCCRISPR Composite Element in Irish Hospitals. Antimicrobial Agents and Chemotherapy, January 2013. 57(1):524-531, published online November 4, 2012, of record, cited on Applicant’s IDS dated 8/04/2017, Genbank Accession No. HE980450, cited on Applicant’s IDS dated 08/04/2017, as applied to claims 57, 2-7, 10-12, 32-35, 37-38, 40-45, and 54-56 above, and further in view of Mali et al. RNA-Guided Human Genome Engineering via Cas9.  Science, February 2013. 339:823-826, of record, cited on Applicant’s IDS dated 11/10/17. 
The disclosures of Doudna in view of Kinnevey and Genbank Accession No. HE980450 are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Doudna in view of Kinnevey and Genbank Accession No. HE980450 combine to render obvious a method 
With regard to claim 8, which recites, “wherein there is greater than 20% indel formation from the editing of the DNA target,” Doudna discloses CRISPR-cas 9 systems function via Non-homologous end joining (NHEJ), whose mode of function is via generation by a single cut followed by short deletion/insertion (i.e. an indel) without the use of a donor sequence (FIG 2, [0151], [0693]).  Doudna discloses 4% indel formation (4% cleavage) in dividing HEK293T cells (paragraphs [0694]), and then discloses increasing the amount of guide RNA or the structure of the guide RNA can be used to increase efficiency (paragraphs [0694]-[0698]).  Doudna discloses the guide sequence can have alterations with the binding portion having up to 100% identity to target sequences (paragraphs [0125], [0130]-[0131], [0163]-[0168]).  Doudna discloses ability to cleave a target sequence can depend on the hybridizations/complementarity of the guide RNA, the presence of a PAM sequence in the target DNA, and the cas9 used; and that alterations in specification or use of different cas9 proteins can be capitalized on to increase or decrease cleavage or specificity (paragraphs [0255]-[0256]).   Thus, Doudna discloses the structure-function relationship between the CRISPR-Cas9 complex and cleavage, and suggests ways to control or modify the amount of cleavage.
However, none of Doudna, Kinnevey or Genbank Accession No. HE980450 reduce to practice the claimed invention on a post-mitotic cell, and therefore, do not demonstrate the indel formation efficiency of at least 20% on a post-mitotic cell.
Mali et al discloses methods of cleaving target sequences in 293T, human K562 cells, and human iPS cells using CRISPR-cas9 systems, and used two guide RNA to achieve NHEJ cleavage rates of over 25% (FIG 2B).  Mali discloses efficiency of cleavage depends on a multitude of factors, including the structure 
Thus, it would have been obvious to the skilled artisan that achieving an indel efficiency of at least 20% was predictable in a post-mitotic, using the disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450, further in view of Mali.  Doudna disclose methods of modifying the structure-function relationship between the CRISPR-cas9 complex with target DNA, the cas9 protein and tracrRNA sequences from staphylococcus aureus were known with Kinnevey and Genbank Accession No. HE980450, and Mali shows the efficiencies over 20%, albeit in dividing cells, that efficiency is dictated by complementarity of the guide RNA and the target sequence generally, but Mali does suggest the Cas9 helicase activity would be less affected by the chromatin structure of the genome.  Therefore, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention to achieve indel formation of at least 20% by using the knowledge of the prior art with regard to the structure-function relationship of CRISPR-cas9 and cleavage efficiency.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0068797 to “Doudna” of record, further in view of Kinnevey et al.  Emergence of Sequence Type 779 Methicillin-Resistant Staphylococcus aureus Harboring a Novel Pseudo Staphylococcal Cassette Chromosome mec (SCCmec)-SCC-SCCCRISPR Composite Element in Irish Hospitals. Antimicrobial Agents and Chemotherapy, January 2013. 57(1):524-531, published online November 4, 2012, of record, cited on Applicant’s IDS dated 8/04/2017, Genbank Accession No. HE980450, cited on Applicant’s IDS dated 08/04/2017, as applied to claims 57, 2-7, 10-12, 32-35, 37-38, 40-45, and 54-56 above, and further in view of W0 2013/078400 A1 to “Mingozzi” of record.  The claims embody a .  
With regard to claims 57, 4, 5 and 7, Doudna in view of Kinnevey and Genbank Accession No. HE980450 are applied as above as in the 103 rejection above, the content of which is incorporated in its entirety herein.  Doudna, Kinnevey and Genbank Accession No. HE980450 combine to render obvious a method of in vivo editing of a target nucleic acid in a eukaryotic organism using a CRISPR-cas system, wherein the system is encoded on an AAV vector as claimed, and wherein the method modifies a post-mitotic cell.  Doudna discloses the methodology includes the insertion of a transgene encoded on a donor sequence to correct a genetic mutation in vivo (Fig 2; paragraphs [0258], [0309]).  However, none of Doudna, Kinnevey nor Genbank Accession No. HE980450 disclose wherein the AAV vector is selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAV9, AAV1/2 or AAV2/8 as required by instant claim 13.  Doudna discloses the AAV vector can be any found in the art (paragraphs [0219], [0246], [0278], [0471]).  
 Mingozzi discloses recombinant AAV vectors for in vivo use wherein the AAV vector is selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAV9 (Abstract, paragraphs [0013], [0045]-[0046]).  Mingozzi discloses the AAV vectors encode heterologous transgenes encoding peptides or non-coding sequences (paragraphs [0051]) and can be used to transform lung, neuronal cells, muscle, cardiac, eye and retinal cells (paragraph [0052]).  Mingozzi discloses the AAV vectors can be used to treat cystic fibrosis, Duchene muscular dystrophy, and retinal degenerative diseases such as Usher’s syndrome by encoding therapeutic genes or sequences (paragraphs [0054], [0084], claim 44).
It would have been obvious to combine the disclosure of Doudna, Kinnevey and Genbank Accession No. HE980450 on methods of modifying genomic sequences using a CRISPR-cas9 system encoded on AAV vectors, further with the disclosure of Mingozzi on AAV vectors derived from AAV1, 
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because CRISPR-cas9 systems were known to be encoded on AAV vectors, and AAV vectors were known to be used in methods of treating the claimed pathological states at the time of the invention.

RESPONSE TO ARGUMENTS
Initially, it is noted that all rejections of record are withdrawn in light of Applicant’s amendments to the claims.  Amendment to independent claim 57, wherein the claimed guide nucleic acid complexes with the claimed S. aureus cas9 was sufficient to overcome the prior rejection of record.  As neither Doudna nor Unipro Accession No. J7RUA5 disclose guide sequences which would specifically form a complex with the S. Aureus cas9.  Newly cited Kinnevey and Genbank Accession No. HE980450 disclose S. aureus cas9 and crRNA and tracrRNA genomic sequences.  However, because the new rejections of record utilize some of the same art, and for completeness of record, Applicant’s arguments are addressed herein.  
Applicant’s arguments filed 10/14/2021, with regard to the 103 rejection over Doudna in view of UniPro Accession Number J7RUA5, have been fully considered but are not persuasive.  
Applicant’s arguments are directed to the alleged unpredictability of successfully practicing the claimed invention (pages 6-8 of the Reply filed 10/14/21); and alleged surprising results from successfully practicing the claimed invention, (pages 8-12 of the Reply filed 10/14/21): 
At pages 6-8, Applicants argue designing a functional CRISPR-cas9 system is difficult:  “Designing and engineering an S. aureus CRISPR-Cas9 system for genome editing in eukaryotic cells requires knowledge of not only the SaCas9 protein component, but also the RNA components (e.g., crRNA and tracrRNA) that forms a CRISPR-cas complex with the SaCas9 protein;” that Doudna does not disclose an S. aureus Cas9 system; Doudna does not reduce to practice the claimed invention in post-mitotic cells; and UniPro Accession Number J7RUA5 does not disclose the cas9 enzyme therein is functional.  Applicant points to guide sequences used within a functional CRISPR-cas system, and argues Doudna does not disclose naturally occurring S. aureus guide sequences, nor discloses synthetic guide sequences which would direct a S. aureus Cas9 protein to a target sequence.  Applicant also points to non-functional embodiments of Doudna of using S. pyogenes crRNA and tracrRNA with compact cas9 orthologs from N. meningitidis and C. jejuni, “which illustrates the importance of identifying S. aureus crRNA and tracrRNA sequences in order to construct a functional S. aureus CRISPR-Cas9 system” (page 7 of the Reply filed 10/14/21).
The Examiner is not persuaded.  Applicant’s argument that because the prior art had not identified a functional cas9 system in S. aureus, with functional S. aureus guide RNA sequences, the claimed invention is non-obvious over the cited references is not persuasive. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). MPEP2143.02.  
Applicant has provided no evidence to suggest that the naturally occurring S. aureus cas 9 of the prior art is not functional.  Doudna discloses cas9 from S. aureus (SEQ ID NO: 244).  Doudna discloses that 60% of bacterial possess CRISPR systems (paragraph [0004]). There is nothing of record to suggest that an encoded CRISPR system in a bacterial strain is not functional.  
Regardless, the instant claims do not require that the guide sequences are naturally occurring, or derived from S. aureus. The instant claims do not require any specific guide sequence: rather Claim 57 requires “a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-Cas system guide” that, as amended, complexes with an S. aureus cas9, directs the CRISPR-cas9 complex to a site specific location in a target DNA sequence in a post-mitotic cell, and wherein the cas9 complex alters expression of a gene product with in the DNA target sequence, thus producing a phenotypic change in the multi-cellular organism.  Thus, the question for patentability is whether Doudna, in view of the cited art, renders a non-specific guide that can complex with S. aureus, and target a non-specific DNA sequence in a non-specific multi-cellular organism, wherein cas9 interrupts gene expression at the target site.
It is already of record that Doudna does not disclose a working S. aureus Cas9 protein or system.  However, Doudna teaches the cas9 systems can be generated from any cas9 orthologues, including S. aureus (SEQ ID NO: 244, paragraph [0229]).  Doudna discloses tracrRNA and crRNA sequences are naturally encoded within the Cas locus (paragraphs [0605]-[0607], [0612]).  Doudna discloses that closely related (highly homologous) cas9 orthologues may utilize heterologous tracrRNA/crRNA sequences from different species for cleaving DNA (paragraph [0628], FIG 24 a-c).  However, Doudna also discloses distantly orthologous cas9 enzymes cannot utilize non-homologous crRNA or tracrRNA molecules substituted from different species, and thus Cas9 function are species-specific with its cognate crRNA and tracrRNA molecules (paragraphs [0137], [0622]).  
Doudna also discloses methods of identifying putative species-specific tracrRNA sequences from bacterial genomes by screening for anti-repeats (sequence base-pairing with CRISPR repeat) within the Cas loci, (ii) selecting anti-repeats located in the intergenic regions, (iii) validating CRISPR anti-repeat:repeat base-pairing, (iv) predicting promoters and Rho—independent transcription terminators associated to the identified tracrRNA, and testing the putative tracrRNA sequences for function (see, Example 3, paragraphs [0699]-[0725]).
Thus, Doudna discloses cas9 function (site-specific DNA targeting and cleavage) is dependent upon cas9 complexing to its cognate tracrRNA and crRNA, and provides methodologies for identifying and testing tracrRNA and crRNA sequences from bacterial cas9 loci.
Newly cited Kinnevey and Genbank Accession No. HE980450 provide the S. aureus genomic sequences encoding S. aureus cas9, the crRNA region, and the intergenic sequences that encode crRNA and tracrRNA.
Thus, a skilled artisan, following the teachings of Doudna, Kinnevey and Genbank Accession No. HE980450 would arrive at a presently claimed guide sequence which complexes with S. aureus cas 9.
With regard to Applicant’s assertion that Doudna discloses non-functional cas9/RNA elements when heterologous tracrRNA is paired with cas9 of a different species as evidence of the importance of identifying S. aureus crRNA and tracrRNA sequences in order to construct a functional S. aureus CRISPR-Cas9 system, the Examiner is not persuaded.  The Examiner agrees that Doudna discloses mixing tracrRNA from one species with a cas9 of another species may be non-functional.  However, Doudna discloses the cas9 and tracrRNA can be the naturally occurring, species-specific sequences (paragraphs [0229], [0137], [0622]).  
At page 6 of the reply, Applicant alleges, “to bridge the gap between the combination of Doudna and UniPro, and the presently claimed invention, one of ordinary skill in the art would have to (A) appreciate that a functional CRISPR-Cas9 system exists in S. aureus, (B) identify the nucleic acid sequences of the crRNA and tracrRNA of the S. aureus CRISPR-Cas9 system, (C) engineer an S. aureus chimeric RNA based on the crRNA and tracrRNA of the S. aureus CRISPR-Cas9 system (see pending claim 32), and (D) engineer an S. aureus CRISPR-Cas9 system for genome editing in post-mitotic cells of a multicellular organism.” 
The Examiner is not convinced of error. With regard to the amended claims, and the newly cited art, Applicant’s argument that one of ordinary skill in the art would have to “(A) appreciate that a S. aureus” is not persuasive:  Applicant has provided no evidence to suggest that the CRISPR system in S. aureus does not function/exists.  Rather, Doudna discloses that 60% bacterial encode the genes, which would suggest that they function, absent evidence to the contrary.  Further, Doudna teaches any cas9 protein can be used, and discloses the cas9 of S. aureus (SEQ ID NO:244).  Doudna discloses tracrRNA/crRNA are naturally encoded in cas loci, and discloses methods of identifying functional tracrRNA sequences (Example 3).  Newly cited Kinnevey and Genbank Accession No. HE980450 provide the S. aureus genomic sequences encoding S. aureus cas9, the crRNA region, and the intergenic sequences that encode tracrRNA.
Absence of evidence is not evidence of absence. The fact that Doudna or the prior art does not reduce to practice or identify a “functional” cas9 system in S. aureus does not mean that S. aureus does not have a functional CRISPR/cas9 system.
Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The working examples of Doudna, testing multiple naturally occurring cas9 proteins with their naturally occurring, species-specific cognate tracrRNA (Example 1) would suggest that reduction to practice of cas9 and its naturally occurring species-specific crRNA/tracrRNA sequences would likewise function.
With regard to the amended claims, and the newly cited art, Applicant’s argument that one of ordinary skill in the art would have to “(B) identify the nucleic acid sequences of the crRNA and tracrRNA of the S. aureus CRISPR-Cas9 system” the examiner is not convinced of error.  Doudna teaches any cas9 protein can be used, and discloses the cas9 of S. aureus (SEQ ID NO:244).  Doudna discloses  No. HE980450 provide the S. aureus genomic sequences encoding S. aureus cas9, the crRNA region, and the intergenic sequences that encode tracrRNA.  Thus, a skilled artisan would be able to arrive at tracrRNA/crRNA sequences which guide S. aureus cas9 as claimed. 
With regard to the amended claims, and the newly cited art, Applicant’s argument that one of ordinary skill in the art would have to “(C) engineer an S. aureus chimeric RNA based on the crRNA and tracrRNA of the S. aureus CRISPR-Cas9 system (see pending claim 32),” the examiner is not convinced of error.  Doudna teaches any cas9 protein can be used, and discloses the cas9 of S. aureus (SEQ ID NO:244).  Doudna discloses tracrRNA/crRNA are naturally encoded in cas loci, and discloses methods of identifying functional tracrRNA sequences (Example 3).  Newly cited Kinnevey and Genbank Accession No. HE980450 provide the S. aureus genomic sequences encoding S. aureus cas9, the crRNA region, and the intergenic sequences that encode tracrRNA.  Thus, a skilled artisan would be able to arrive at tracrRNA/crRNA sequences which guide S. aureus cas9 as claimed.  With regard to Applicant’s argument regarding claim 32, it is noted that claim 32 is not the independent claim.  Doudna discloses methods of how utilize the naturally encoded tracrRNA and crRNA sequences to form a chimeric molecule (Doudna discloses the guide polynucleotide sequence is a chimeric RNA (chiRNA) (FIG 1B, FIGs 14A-C, paragraphs [0046], [0131]-[0132], [0179]).
With regard to the amended claims, and the newly cited art, Applicant’s argument that one of ordinary skill in the art would have to “(D) engineer an S. aureus CRISPR-Cas9 system for genome editing in post-mitotic cells of a multicellular organism” the examiner is not convinced of error.  A skilled artisan, reading the disclosure of Doudna, with regard to the claimed invention, was instructed how to make the crispr-cas9 complex, how to contact the complex to a cell, and that the point was to expect that the CRISPR-cas9 complex would result in cleavage and change at the target site, and that it would result in a 
At page 7 of the reply, Applicant points to Ran et al, 2015 (of record), as evidence that S. aureus cas9 performed better than 5 other cas9 orthologues when compared to cleavage by S. pyogenes.  Applicant argues that “Nothing in Doudna would allow one of ordinary skill in the art to identify S. aureus CRISPR-Cas9 system as capable of being engineered for genome editing in eukaryotic cells.” 
The Examiner is not convinced of error.  When considering evidence of non-obviousness, “the applicant should establish a nexus between the rebuttal evidence and the claimed invention, i.e., objective evidence of nonobviousness must be attributable to the claimed invention.  Additionally, the evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).   MPEP 2145.
Initially, the instant claims do not require any specific cleavage activity, let alone any specific activity relative to S. pyogenes; the function need only be that cleavage occurs to result in a phenotypic change.  
Further, cleavage activity is known to be a results effective variable, dependent upon a multitude of factors, including cell cycle, donor sequence, concentration of guide RNA and DNA target site (Doudna paragraphs [0151], [0255]-0256], [0693], [0694]-[0698]; Mali pages 824-825).  The cleavage activity of S. aureus cas9, relative to S. pyogenes in Ran, 2015, uses a specific cell system, a specific cas9, a specific tracrRNA/crRNA sequence, at a specific target site.  Thus, the results provided in Ran is not commensurate in scope with the instant claims, which have no such specificity.  
At page 8, Applicant alleges that none of the cited references disclose a functional CRISPR-cas9 in S. aureus, and do not teach or suggest nucleic acids encoding naturally encoded tracrRNA/crRNA sequences.  The Examiner notes that, as indicted in the new rejections of record above, necessitated by Applicant’s amendments to the claims, Doudna teaches any cas9 protein can be used, and discloses the cas9 of S. aureus (SEQ ID NO:244).  Doudna discloses tracrRNA/crRNA are naturally encoded in cas loci, and discloses methods of identifying functional tracrRNA sequences (Example 3).  Newly cited Kinnevey and Genbank Accession No. HE980450 provide the S. aureus genomic sequences encoding S. aureus cas9, the crRNA region, and the intergenic sequences that encode tracrRNA.  Thus, a skilled artisan would be able to arrive at tracrRNA/crRNA sequences which guide S. aureus cas9 as claimed.
At pages 8-10, Applicant also argues that Ran, 2015 provides unexpected results, wherein the S. Aureus, encapsulated in an AAV vector generated phenotypic changes without toxicity and off-target effects, pointing to figures 4A-4D and 5 of Ran.  Applicant alleges that “Ran et al. provide evidence that the presently claimed method for genome editing of post-mitotic cells using the S. aureus CRISPR-Cas9 system demonstrated remarkable in vivo therapeutic effect in an animal model, by successfully achieving not only consistent genotypic changes (e.g., indel formation remains around 40% from day 7 to day 28 post-AAV-injection) but also sustained phenotypic effects in the animal (e.g., 90% decrease in serum Pcsk9 after day 7 post-AAV-injection and 40% decrease in total serum cholesterol levels after day 7 post-AAV-injection), without appreciable level of off-target effects or toxicity.”
The Examiner is not convinced of error.  The burden is on Applicant to establish results are unexpected and significant, with respect to the pending claims MPEP 716.02.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the 
The evidence provided is not commensurate in scope with the pending claims, nor does Applicant articulate how the evidence of Ran is unexpected with respect to the pending claims.  MPEP 2145.  The independent claims do not require any specific guide sequences, any specific S. aureus cas9, any specific eukaryotic cell, any specific target gene, any specific threshold for off-target cuts, any specific phenotype, any specific carrier or mode of administration.  Applicant points to specific cleavage specificities or off-target results when using S. aureus, but the claims do not require such functional effects. Thus, these results of Ran are insufficient to show that an S. aureus cas9 system would work or not work at a target cleavage site in a eukaryotic cells, resulting in a phenotypic change as claimed.
At pages 11-12, Applicant points to the Phase 1/2 clinical trial “BRILLIANCE” using AGN-151587 or EDIT-10 using a CRISPR-Cas9 system to treat patients suffering from Leber’s congenital amaruosis 10 targeting the CEP290 gene.  Applicant states AGN-151587 is a representative embodiment of the presently claimed invention comprising the S. aureus CRISPR-cas9 system.  Applicant points to statements made by Cynthia Collins stating the “dosing is a historic event, for sciences, for medicine and most importantly for people living with this eye disease” and Brent Saunders, “we mark a significant step in advancing the AGN-151587 clinical trial program and move close to our goal of developing a game-changing medicine for LCA10 patients.”
TO BE OF PROBATIVE VALUE, ANY SECONDARY EVIDENCE MUST BE RELATED TO THE CLAIMED INVENTION (NEXUS REQUIRED)  MPEP 716.01(b)
	The weight attached to evidence of secondary considerations by the examiner will depend upon its relevance to the issue of obviousness and the amount and nature of the evidence. Note the great reliance apparently placed on this type of evidence by the Supreme Court in upholding the patent in United States v. Adams, 383 U.S. 39,148 USPQ 479 (1966).
	To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 

Applicant does not articulate how the statements provided establish a nexus and aid in overcoming the rejection of record.  Applicant does not articulate how an ongoing clinical trial overcomes an obviousness rejection.  Applicant does not provide how the AGN-151587 embodiment fulfills the structures of the claims. Applicant does not provide any data to show secondary considerations or unexpected results. The burden is on Applicant to establish results are unexpected and significant, or how applicant’s secondary considerations are relevant with respect to the pending claims MPEP 716.02.
At page 12, Applicant points to statements made by Dr. Fyodor Urnov, “that the use of CRISPR-cas9 in the body is a significant jump from treating cells in a dish.”  In particular, ‘[i]t is akin to space flight versus a regular plane trip” in which “[t]he technical challenges, and inherent safety concerns, are much greater.”  Applicant argues, “such recognition by an expert in the field further evidences the inventiveness and non-obviousness of the presently claimed invention.”
The Examiner is not persuaded for the same reasons as stated above for the statements made referencing the clinical trial.  Applicant does not articulate how Dr. Urnov’s statements relate to the claimed invention.  Further, if the Examiner were to consider the statements of Dr. Urnov persuasive (which the Examiner does not concede), with regard to the presently broad claims, which do not require any specific guide sequences, any specific S. aureus cas9, any specific eukaryotic cell, any specific target gene, any specific threshold for off-target cuts, any specific phenotype, any specific carrier or mode of administration, wherein success is dependent upon highly technical structures –otherwise unpredictable- then it is not clear from the present specification and working examples that Applicant 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
NOTE:  each of the following provisional and double-patenting rejections are made in view of the reference Application or Patent, further in view of US Patent Application Publication No. 2014/0068797 to “Doudna” in view of Kinnevey et al.  Emergence of Sequence Type 779 Methicillin-Resistant Staphylococcus aureus Harboring a Novel Pseudo Staphylococcal Cassette Chromosome mec (SCCmec)-SCC-SCCCRISPR Composite Element in Irish Hospitals. Antimicrobial Agents and Chemotherapy, January 2013. 57(1):524-531, published online November 4, 2012, of record, cited on Applicant’s IDS dated 8/04/2017, and Genbank Accession No. HE980450, cited on Applicant’s IDS dated 08/04/2017, and W0 2013/078400 A1 to “Mingozzi,” and  Mali, 2013.  
The earliest possible priority of the instant application is 6/17/2013.  The following new rejections are necessitated by Applicant’s amendments to the claims.
As iterated above, Doudna in view of Kinnevey and Genbank Accession No. HE980450 renders obvious claims 57, 2-7, 10-12, 32-35, 37-38, 40-45, and 54-56, which are directed to method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-Cas system guide or one or more polynucleotides sequences encoding a CRISPR-Cas system guide, and 
II. a Cas9, wherein the Cas9 is Staphylococcus Cas9,
wherein the CRISPR-cas system guide forms a CRISPR-cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in in the cell of the organism.  The specifics for each claim can be found in the 103 rejections above, the content of which is incorporated herein, in its entirety:
Claim 13 is rendered obvious for the reasons stated above in the 103 rejection of Doudna in view of Kinnevey and Genbank Accession No. HE980450, and further in view of Mingozzi, the content of which is incorporated herein, in its entirety.
Claim 8 is rendered obvious for the reasons stated above in the 103 rejection of Doudna in view of Kinnevey and Genbank Accession No. HE980450, and further in view of Mali, the content of which is incorporated herein, in its entirety.

Therefore, the limitations of instant claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rendered obvious by the prior art.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74, and 94-95 of copending Application No. 15/430,260 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.



Claims 74 and 94-95 of Application No. 15/430,260 are directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013, render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘260 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 ares 58-60 and 64 of copending Application No. 15/967,495 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.

Dependent claims encompass chimericRNA.

Claims 58-60 and 64 of Application No. 15/967,495 are directed to a method of modifying eukaryotic cells, by providing multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘495 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 40, 45-59 of copending 16/445,150 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass chimericRNA.

Claim 1 of Application No. 16/445,150 are directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘150 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.


Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 25, 30-44, 52-53, 58, 59, 66-67, 84-85, 90-106, 109,  112-114, and 116-117 of copending Application No. 16/445,156 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.

Dependent claims encompass chimericRNA.

Claim 1 of Application No. 16/445,156 are directed to a method of modifying eukaryotic cells, by providing multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/532,442 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.

Claim 1 of Application No. 16/532,442 is directed to a method of modifying eukaryotic cells, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘442 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 of copending Application No. 16/535,043  (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 


Claim 20 of Application No. 16/535,043 is directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences 
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘043 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-29 of copending Application No. 16/906,580  (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 



Claim 27 of Application No. 16/906,580 is directed to a method of modifying eukaryotic cells, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘580 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are52 of copending Application No. 16/177,403  (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 


Claim 52 of Application No. 16/177,403 is directed to a method of modifying eukaryotic cells, by providing, nucleic acids encoding a guide RNA sequence and a CRISPR cas9 enzyme, wherein the guide sequence direct sequence-specific binding of a cas9 enzyme to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the CRISPR-cas9 system of the ‘403 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-24, 29-31, 70-75 of copending Application No. 15/967,464 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 


Claim 1 of Application No. 15/967,464 is directed to a method of modifying eukaryotic cells, by providing, nucleic acids encoding a guide RNA sequence and a CRISPR cas9 enzyme, wherein the guide sequence direct sequence-specific binding of a cas9 enzyme to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the CRISPR-cas9 system of the ‘464 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 36-41, 53-55 of copending Application No. 16/938,110 (priority 12/12/20) further in view of Doudna in view of Kinnevey and .  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass chimericRNA.

Claims 29, 36-41, and 53-55 of Application No. 16/938,110 are directed to a method of modifying eukaryotic cells, by providing, nucleic acids encoding a guide RNA sequence and a CRISPR cas9 enzyme, wherein the guide sequence direct sequence-specific binding of a cas9 enzyme to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the CRISPR-cas9 system of the ‘110 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17, 19-23, 38, 40-41 of copending Application No. 14/703,511 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass chimericRNA.

Claim 13 of Application No. 14/703,511 is directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs.  Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘511 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.


Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-29 of copending Application No. 16/535,042 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass chimericRNA.

Claim 20 of Application No. 16/535,042 is directed to a method of modifying a population cells, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  Claims 22-29 are directed to cells engineered by the process of claim 20, including an animal model and progeny thereof.
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-74 of copending Application No. 16/800,988 (priority 6/17/2013) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass chimericRNA.

Claim 56 of Application No. 16/800,988 is directed to a method of modifying a hepatic cells in vivo, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant modified cells are generic to the application’s hepatic cells.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-58 of copending Application No. 17/201,347 (priority 6/17/2013) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass chimericRNA.

Claim 39 of Application No. 17/201,347 is directed to a methods of modifying an organism in vivo, or treating or inhibiting a condition in a subject, by providing, a multiple guide RNA sequences and 
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotides are generic to the application’s guide sequences.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/844,548 (priority 6/17/2013) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass multiplex CRISPR-cas9 systems.

Claim 1 of Application No. 16/844,548 is directed to methods of modifying eukaryotic cells by providing a multiplex CRISPR-cas9 system, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant CRISPR-cas9 system is generic to the application’s multiplex system.  However, dependent claim 55 embodies a multiplexed system.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 8,795,965 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 
Dependent claims encompass wherein the Cas enzyme is a Cas9 enzyme, chimericRNA, encoded on AAV or lentiviral vectors, multiple guide RNAs, NLS, etc.
Claims 1 and 10 of the ‘965 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass the system is encoded on AAV or lentiviral vectors, multiple guide RNAs, NLS etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘965 patents in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 8,871,445 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)


Dependent claims encompass chimericRNA, encoded on AAV or lentiviral vectors, NLS, and modify mammalian cells etc.

Claim 1 of the ‘445 Patent is directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme comprising an NLS, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘445 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No. 8,865,406 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 

wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass wherein the Cas9 enzyme comprise mutations in the RuvC1 domain, chimericRNA, encoded on AAV or lentiviral vectors, NLS, and modify mammalian cells etc.

Claims 1 and 13 of the ‘406 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system is encoded on AAV or lentiviral vectors, the Cas9 enzyme comprises mutations in the RuvC1 domain, comprise an NLS and modify mammalian cells etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘406 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-28 of US Patent No. 8,889,418 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.
Dependent claims encompass wherein the Cas enzyme is a Cas9 enzyme, chimericRNA, encoded on AAV or lentiviral vectors, multiple guide RNAs, NLS, etc.
Claims 25 and 27 of the ‘418 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a chimeric CRISPR-cas9 enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass the system is encoded on AAV or lentiviral vectors, multiple guide RNAs, NLS etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   The instant cas9 protein is generic to the patented chimeric cas enzyme.  Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘418 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.


Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No. 8,889,356 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass wherein the Cas9 enzyme comprises mutations including D10A, is derived from Streptococcus, chimericRNA, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.
Claims 1 and 13 of the ‘356 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system is encoded on AAV or lentiviral vectors, the Cas9 enzyme comprises mutations including D10A, is derived from Streptococcus, comprise chimericRNA, and modify mammalian cells etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘356 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 .

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 8,932,814 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass wherein the Cas9 enzyme comprises mutations including D10A, comprise an NLS, is derived from Streptococcus, chimericRNA, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.
Claims 1 and 13 of the ‘814 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme comprising an NLS, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system is encoded on AAV or lentiviral vectors, the Cas9 enzyme comprises mutations including D10A, is derived from Streptococcus, comprise chimericRNA, and modify mammalian cells etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘814 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30 of US Patent No. 8,906,616 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass wherein the Cas9 enzyme comprises mutations including D10A, comprise an NLS, is derived from Streptococcus, chimericRNA, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.
Claim 29 of the ‘616 Patent is directed to a method of modifying eukaryotic cells, by providing, a chimeric guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide 
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   The instant polynucleotide guide sequence is generic to the patented guide sequences. Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘616 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.


Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 8,697,359 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass wherein the system comprises chimericRNA, NLS and modify mammalian cells etc.
Claim 1 of the ‘359 Patent is directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system comprises chimericRNA, NLS and modify mammalian cells etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘359 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 8,771,945 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.  


Claim 1 and 11 of the ‘945 Patent is directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system comprises chimericRNA, NLS and modify mammalian cells etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘945 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of US Patent No. 9,840,713 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)


Dependent claims encompass wherein the system comprises chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1, 15 and 26 of the ‘713 Patent is directed to a method of making a genetically modified animal by providing, a two guide polynucleotide sequences and a CRISPR-cas9 enzyme system, wherein the polynucleotide chimeric guide sequences directs sequence-specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus, thereby producing a phenotype in the animal. Dependent claims encompass wherein the system comprises mutant Cas9 proteins having Ruv mutations, and modify mammalian cells etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘713 patent in vivo as presently claimed, thus producing a modified animal.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56  ares 1-10 of US Patent No. 8,945,839 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 
Dependent claims encompass wherein the system comprises mutant Cas9 proteins, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1 of the ‘839 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a mutant CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus wherein the method requires wherein the cas9 proteins comprises mutations.
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant cas9 protein is generic to the patented cas9; but is rendered obvious by instant dependent claims relating to specific mutations.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘839 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 ares 1-10 of US Patent No. 8,895,308 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 
Dependent claims encompass wherein the system comprises mutant cas9 enzymes, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1 of the ‘308 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus wherein the method requires the cas9 proteins is from S. aureus.
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems using S. aureus cas9 as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the S. aureus CRISPR-cas9 system of the ‘308 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 ares 25-28 of US Patent No. 8,889,418 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism. 

Dependent claims encompass wherein the system comprises mutant cas9 enzymes, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 25 of the ‘418 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a chimeric CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems using S. aureus cas9 as claimed and were known at the time of the invention.   The instant cas9 protein is generic to the patented chimeric cas enzyme. Therefore, it would have been obvious to utilize a CRISPR-cas9 system of the ‘418 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 8,999,641 (priority 12/12/2012) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 .  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.

 Dependent claims encompass wherein the system comprises mutant cas9 enzymes, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1 of the ‘641 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a chimeric CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems using S. aureus cas9 as claimed and were known at the time of the invention.   The instant cas9 protein is generic to the patented chimeric cas enzyme. Therefore, it would have been obvious to utilize the CRISPR-cas9 system of the ‘641 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US Patent No. 10,711,285 (priority .  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.  

Dependent claims encompass wherein the cas9 enzyme comprises mutations, including A10A, E762A and D986A, and the system is delivered via particles, exosomes, microvesicles or gene-gun.
Claims 1-36 of US Patent 10,711,285 are directed to a method of modifying a eukaryotic cell by providing, in one or more doses, a guide polynucleotide sequence and a CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus wherein the method utilizes multiple guide polynucleotides. The independent claims require wherein the cas9 proteins comprises mutations, including A10A, E762A and D986A, including wherein the cas9 proteins nick the genomic locus.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant cas9 protein is generic to the patented cas9; but is rendered obvious by instant dependent claims relating to specific mutations.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘285 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 57, 2-8, 10-13, 32-35, 37-38, 40, 45 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,577,630 (priority 6/17/2013) further in view of Doudna in view of Kinnevey and Genbank Accession No. HE980450 and/or Mingozzi; and Mali, 2013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claim 57 is directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9, wherein the Cas9 is Staphylococcus Cas9 (SaCas9)
wherein the CRISPR-Cas system guide is forms a CRisPR-Cas9 complex with the Cas9 and directs sequence-specific binding of the Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the post-mitotic cell of the organism.  

 Dependent claims encompass chimericRNA, encoded on AAV vectors, multiple guide RNAs, NLS etc.
Claims 1-18 of US Patent 10,577,630 are directed to method of modifying a mammal, by providing, a guide polynucleotide sequence and as S. Aureus CRISPR cas9 enzyme encoded on an AAV vector, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus wherein the method utilizes multiple guide polynucleotides, and edits hepatic cells of the mammal. Dependent claims encompass wherein there is greater than 20% indel formation, therein is a phenotypic change in the mammal, the system is a chimeric RNA system, and uses AAV 2 and 8 capsids, etc.  
The disclosures of Doudna, Kinnevey and Genbank Accession No. HE980450; Mingozzi; and Mali, 2013 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant method is generic to the patented hepatic tissue which is targeted .

Conclusion
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633